DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddington (US 2015/0135703 A1).
Claim 1, Eddington teaches a lens module (camera apparatus 1; see Fig. 1 and paragraph 0026) comprising:
a carrier (lens carrier 21; paragraph 0029, 0039 and Fig. 1,2) comprising an internal space (see space between support plate 72 and lens plate 73; paragraph 0041 and Fig. 2);
a lens unit (lens element 2; paragraph 0029) comprising a plurality of lens groups (lens element 2 may be plural lenses; paragraph 0029) and disposed in the carrier so that one or more of the lens groups is movable in a length direction of the carrier;

a lens driving unit (actuator arrangement 10; paragraph 0045) connected to the lens guide unit and comprising a plurality of driving wires comprising a shape memory alloy (“actuator arrangement 10 comprises a total of four SMA actuator wires 11 to 14 ;” paragraph 0045), wherein the lens guide unit is moved in a height direction (suspension system 7 is inclined “with a significant component in a direction parallel to the optical axis O;” paragraph 0049) of the carrier by expansion and contraction of the plurality of driving wires to move the one or more movable lens groups in the length direction of the carrier (SMA actuator wires 11 to 14 may generate a force to tilt or move the lens element 2 in a direction parallel to optical axis O; paragraph 0048).

Claim 3, Eddington further teaches wherein the carrier further comprises a guide hole in one side surface of the carrier (apertures 74 and 75; paragraph 0041 and Fig. 2), the guide hole configured to guide the movement of the one or more movable lens groups (apertures 74 and 75 are aligned with optical axis O to accommodate lens element 2; paragraph 0041).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang (US 2020/0310224 A1).
Claim 18, Fang teaches a lens module (see Fig. 1), comprising:
a movable lens group (lens module 202; paragraph 0073) comprising one or more lenses and movable in an optical axis direction of the one or more lenses (“lens module is driven to move along the direction of the optical axis of the lens module;” paragraph 0073); and
a lens driving unit (shape memory alloy wires 203; paragraph 0073-0074) coupled to the movable lens group (see Fig. 1) and configured to move the movable lens group in the optical axis direction in response to a lens driving unit movement in a direction substantially perpendicular to the optical axis direction by expansion of a shape memory alloy (when shape memory alloy wires 203 are expanded/contracted, there is substantial movement in the y axis perpendicular to the optical z axis; see Fig. 1 and the xyz-axes labels in Fig. 8).

Claim 19, Fang further teaches a camera module comprising:
a reflecting module (“light deflecting mechanism adapted to reflect light to the lens module of the optical actuator;” paragraph 0038) configured to convert a path of light incident thereinto; and
the lens module of claim 18 through which the light having the path converted by the reflecting module passes through the one or more lenses (paragraph 0038, 0097 and Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddington in view of Fang (US 2020/0310224 A1).
Claim 2, Eddington teaches the lens module of claim 1, but is silent regarding wherein the plurality of driving wires are disposed in pairs comprising two wires disposed to intersect each other, and two of the pairs of driving wires are disposed to be spaced apart from each other in the height direction of the carrier.
Fang teaches wherein a plurality of driving wires (shape memory alloy wires 203; Fig. 4 and paragraph 0082) are disposed in pairs comprising two wires disposed to intersect each other (see Fig. 4), and two of the pairs of driving wires are disposed to be spaced apart from each other in the height direction of the carrier (see pairs of shape memory alloy wires 203 in Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Fang with that of Eddington in order to accommodate the development of thin and light mobile phones (see paragraph 0093 of Fang). 

Claim 14, Fang wherein the lens driving unit further comprises: a lens driving unit body fixed on the lens guide unit (base-end fixing device 206; paragraph 0082 and Fig. 4);

a second installation member fixed on the carrier disposed below a lower portion of the lens driving unit body (lens-end fixing device 207; paragraph 0083 and Fig. 4); and
the driving wires comprising one end connected to any one of the first and second installation members and the other end connected to the lens driving unit body (driving wires connected to base-end fixing terminal 210 and lens-end fixing device 207; paragraph 0083 and Fig. 4).

Claim 15, Fang further teaches wherein when one pair of the two pairs of driving wires is contracted, the remaining pair of driving wires is stretched (each shape memory alloy wire is controlled separately to “achieve different amounts of expansion and contraction and different amounts of stretching;” paragraph 0083).

Claim 16, Eddington teaches the lens module of claim 1, but is silent regarding a camera module comprising:
a reflecting module converting a path of light incident thereinto; and
the lens module of claim 1 through which the light having the path converted by the reflecting module passes.
Fang teaches a camera module (see camera module of Fig. 6) comprising a reflecting module converting a path of light incident thereinto (“optical path is changed by the light deflecting mechanism 303 and the incident light is reflected into the imaging unit;” paragraph 0097); and


Claim 17, Fang further teaches an image sensor (photosensitive assembly 301; paragraph 0097 and Fig. 6) configured to convert light that passes through the lens module into an electrical signal (inherent property of a photosensitive assembly in a digital camera that outputs an image).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddington in view of Funahashi (US 2007/0127139 A1).
Claim 6, Eddington teaches the lens module of claim 1, but is silent regarding wherein the plurality of lens groups comprise: 
a first lens group fixed on one end of the carrier, 
a second lens group disposed on a rear end of the first lens group according to a direction of incident light and being one of the one or more movable lens groups, 
a third lens group disposed on a rear end of the second lens group and being another one of the one or more movable lens groups, and 
a fourth lens group disposed on a rear end of the third lens group and fixed on the other end of the carrier.
Funahashi teaches a first lens group fixed on one end of the carrier (first lens group fixed to main cylinder 9; paragraph 0079), 
a second lens group disposed on a rear end of the first lens group according to a direction of incident light and being one of the one or more movable lens groups (second lens group is a 
a third lens group disposed on a rear end of the second lens group and being another one of the one or more movable lens groups (fourth lens group is a lens group which is integrally moved with the fourth lens group holding frame; paragraph 0082), and 
a fourth lens group disposed on a rear end of the third lens group and fixed on the other end of the carrier (fifth lens group, and fixed to the main barrel 9; paragraph 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Funahashi with that of Eddington in order to implement an optical system for zooming and focusing while reducing space and cost requirements (see paragraph 0095 of Funahashi).

Claim 7, Funahashi further teaches wherein the second and third lens groups comprise protrusions connected to the lens guide unit (holding frame 2k and holding frame 4k are connected to guide axis 15; paragraph 0086).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2020/0310224 A1).
Claim 20, Fang further teaches a portable electronic device (smart phone; paragraph 0041, 0093), comprising:
the camera module of claim 19 disposed in the case; and
an image sensor (photosensitive assembly 301; paragraph 0097) configured to convert light that passes through the lens module into an electrical signal, wherein the optical axis 
Fang is silent regarding the details of the case comprising a thickness, a width greater than the thickness, and a length greater than the thickness. However, a smart phone having a case with these physical characteristics (e.g., an Apple iPhone) is well-known in the art. Official Notice is taken for an electronic device case comprising: a thickness, a width greater than the thickness, and a length greater than the thickness such that when the camera module of Fans is applied, “it can reduce the limitation of the thin and light design of the mobile phone on the size of the camera module in the optical axis direction, and the lens module can obtain a larger range of movement in the optical axis direction of the lens,” see paragraph 0099 of Fang). 

Allowable Subject Matter
Claims 4, 5, and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696